              Case 18-11736-BLS   Doc 920-1   Filed 10/14/20   Page 1 of 6




                                  Exhibit A to Order

                                     Stipulation




                                         3

25361402v.2
                    Case 18-11736-BLS          Doc 920-1      Filed 10/14/20        Page 2 of 6




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                         Case No. 18-11736 (BLS)

                                  Debtors.                 (Jointly Administered)

                                                           Re: Docket No. 795

     STIPULATION RESOLVING H. THOMAS KELLER & ASSOCIATES, LLC’S
    MOTION FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE
      CLAIM PURSUANT TO SECTION 503(b) OF THE BANKRUPTCY CODE

           This stipulation (the “Stipulation”) is entered into by and between Alfred T. Giuliano,

 chapter 7 trustee for the estates of the above-captioned debtors (the “Debtors”) and H. Thomas

 Keller & Associates, LLC (“HT Keller,” and together with the Trustee, the “Parties”). The

 Parties hereby stipulate and agree as follows:

                                                     Recitals

                      A.        On July 29, 2018 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code. The cases are being

 jointly administered pursuant to Bankruptcy Rule 1015(b).

                      B.        On March 4, 2019, HT Keller filed a proof of claim asserting a general

 unsecured claim in the amount of $32,134.45 and identified on the Final Claims Register [ECF

 No. 664] as Claim No. 368 (the “General Unsecured Claim”).




 1 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
 Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
 Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
 1925 Eastchester Drive, High Point, North Carolina 27265.



 WEIL:\97563264\1\78028.0003
                   Case 18-11736-BLS           Doc 920-1        Filed 10/14/20        Page 3 of 6




                     C.       On March 15, 2019 (the “Conversion Date”), the Bankruptcy Court

entered an order converting the chapter 11 cases to chapter 7 [Docket No. 644], and Alfred T.

Giuliano was appointed as the Trustee [Docket No. 645].

                     D.       On June 28, 2019, HT Keller filed the H. Thomas Keller & Associates,

LLC Motion for Allowance of Administrative Expense Claim Pursuant to Section 503(b) of the

Bankruptcy Code [Docket No. 795] (the “Motion”),2 asserting a chapter 11 administrative

expense claim in the amount of $93,012.08 plus amounts due and owing for the Missing

Statements (as defined in the Motion).

                     E.       After exchange of information, the Parties have agreed, subject to

approval of the Court, to resolve the Motion on the terms and conditions set forth below:

         NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH
ARE INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
UNDERSIGNED, AND UPON COURT APPROVAL HEREOF, IT SHALL BE
ORDERED THAT:

                     1.       This Stipulation shall have no force or effect unless and until approved by

the Court (the “Effective Date”).

                     2.       Allowance of Chapter 11 Claim. Upon the Effective Date, HT Keller shall

have an allowed chapter 11 administrative expense claim in the total aggregate amount of

$124,365.15 (the “Allowed Chapter 11 Claim”).

                     3.       Payment of Allowed Administrative Claims. The Allowed Chapter 11

Claim shall be paid as and when other similarly-situated claims are paid, in accordance with the

priorities of the Bankruptcy Code.




2   Capitalized terms not otherwise defined herein shall have the meaning given to them in the Motion.

                                                           2

WEIL:\97563264\1\78028.0003
                   Case 18-11736-BLS         Doc 920-1    Filed 10/14/20   Page 4 of 6




                     4.       Withdrawal of Rule 2004 Motion.        Upon the Effective Date, the

H. Thomas Keller & Associates, LLC’s Motion for an Order Pursuant to Bankruptcy Rule 2004

Directing Production of Documents and Materials and Appearance for Oral Examination

[Docket No. 855], shall be deemed withdrawn from the docket.

                     5.       Trustee’s Release.   Effective on the Settlement Effective Date, the

Trustee, solely in his capacity as chapter 7 trustee of the Debtors, and not in any individual or

other capacity, shall be deemed to have irrevocably and unconditionally, fully, finally and

forever waived, released, acquitted and discharged HT Keller, its directors, employees, officers

and the successors and assigns of any of them (collectively, the “Defendant Releasees”) from

any and all claims, manner of actions, causes of action, suits, costs, debts, liabilities, obligations,

dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,

controversies, agreements, promises, variances, trespasses, damages, judgments, executions and

demands whatsoever, of whatever kind or nature, whether known or unknown, suspected or

unsuspected, in law or equity, which the Trustee has, had, may have, or may claim to have

against the Defendant Releasees, including any chapter 5 causes of action.

                     6.       HT Keller Limited Release. Effective on the Settlement Effective Date,

except for the Allowed Chapter 11 Claim, the Defendant Releasees shall be deemed to have

irrevocably and unconditionally, fully, finally and forever waived, released, acquitted and

discharged the Trustee, the Debtors and their bankruptcy estates, their past or present attorneys,

accountants, financial advisors, directors, employees, officers, parents, agents, and subsidiaries

(collectively, the “Trustee Releasees”), from any and all claims, other than the General

Unsecured Claim and Allowed Chapter 11 Claim, manner of actions, causes of action, suits,

costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills,

                                                     3

WEIL:\97563264\1\78028.0003
                   Case 18-11736-BLS          Doc 920-1      Filed 10/14/20     Page 5 of 6




specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions and demands whatsoever, of whatever kind or nature, whether

known or unknown, suspected or unsuspected, in law or equity, which the Defendant Releasees

has, had, may have, or may claim to have against any of the Trustee Releasees.

                     7.       This Stipulation shall constitute the entire agreement and understanding of

the Parties relating to the subject matter hereof and supersedes all prior agreements and

understandings relating to the subject matter hereof.

                     8.       The undersigned who executes this Stipulation by or on behalf of each

respective Party represents and warrants that he or she has been duly authorized and empowered

to execute and deliver this Stipulation on behalf of such Party.

                     9.       This Stipulation may be executed in counterparts, each of which shall be

deemed an original, but all of which together shall constitute one and the same instrument, and it

shall constitute sufficient proof of this Stipulation to present any copies, electronic copies, or

facsimiles signed by the Parties here to be charged.

                     10.      This Stipulation shall not be modified, altered, amended, or vacated

without the written consent of all Parties hereto or by further order of the Court.

                     11.      The terms and provisions of this Stipulation immediately shall be effective

and enforceable upon the Effective Date and shall thereafter be binding upon the Parties hereto

and their respective affiliates and successors.

                     12.      This Court shall retain jurisdiction over all matters arising from or related

to the implementation or interpretation of this Stipulation.




                                                        4

WEIL:\97563264\1\78028.0003
                    Case 18-11736-BLS   Doc 920-1    Filed 10/14/20    Page 6 of 6




 Dated: October 14, 2020                  PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:       bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                          Counsel to Alfred T. Giuliano, Chapter 7 Trustee


Dated: October 14, 2020                   WHITE AND WILLIAMS LLP

                                          /s/ Marc S. Casarino
                                          Marc S. Casarino, Esq.(DE #3613)
                                          600 North King Street, Suite 800
                                          Wilmington, DE 19801-3722
                                          Telephone: 302-467-4520
                                          Facsimile: 302-467-4550
                                          E-mail: casarinom@whiteandwilliams.com

                                          Attorneys for H. Thomas Keller & Associates,
                                          LLC




                                                5

 WEIL:\97563264\1\78028.0003
